EXHIBIT 10.2

 

Amendments to 1994 Stock Incentive Plan

 

Section 1.9 No Transferability.

 

Awards may be exercised only by, and amounts payable or shares issuable pursuant
to an Award shall be paid only to (or registered only in the name of), the
Participant or, if the Participant has died, the Participant’s Beneficiary or,
if the Participant has suffered a Total Disability, the Participant’s Personal
Representative, if any, or if there is none, the Participant, or (to the extent
permitted by applicable law and the other provisions of this Plan and, if
applicable, Rule 16b-3) to a third party pursuant to such conditions and
procedures as the Committee may establish in the Award Agreement or by amendment
thereto. Other than by will or the laws of descent and distribution (or pursuant
to a QDRO or other exception to transfer restrictions so authorized by the
Committee and consistent with Rule 16b-3, if applicable, or, in the case of an
Incentive Stock Option, with the Code), no right or benefit under this Plan or
any Award, shall be transferable by the Participant or shall be subject in any
manner to anticipation, alienation, sale transfer, assignment, pledge,
encumbrance or charge (other than to the Corporation) and any such attempted
action shall be void. The Corporation shall disregard any attempt to transfer,
assignment or other alienation prohibited by the preceding sentences and shall
pay or deliver such shares of Common Stock in accordance with the provisions of
this Plan. The designation of a Beneficiary hereunder shall not constitute a
transfer for these purposes. Except to the extent required by Sections 1.10 and
4.4 or by the Committee in the Award Agreement, the restrictions set forth
herein shall not apply to (i) shares of Common Stock actually issued on exercise
of any Options, (ii) shares of Common Stock actually issued as payment for Stock
Units or DERs, or (iii) Restricted Stock awards that have vested and otherwise
satisfied the conditions that may be imposed by the Committee pursuant to
Section 3.3.

 

Section 3.2 Dividend Equivalent Rights.

 

In its discretion, the Committee may grant to any Eligible Person DERs
concurrently with the grant of any Option or Stock Unit, on such terms as set
forth by the Committee in the Award Agreement. DERs shall be based on all or
part of the amount of dividends declared on shares of Common Stock underlying
the Award and shall be credited in respect of the period between the date of
grant (or such later date as the Committee may set) and the date the Option or
Stock Unit is exercised or expires (or such earlier date as the Committee may
set) or is settled, as determined by the Committee. DERs shall be payable in
cash, shares of Common Stock or other Awards and (to the extent permitted by
law) may be subject to such conditions, not inconsistent with Section 162(m) of
the Code (in the case of Options or other Awards intended to satisfy its
conditions with respect to deductibility), as may be determined by the
Committee.

 

Section 3.3 Restricted Stock Awards

 

Restricted Stock represents awards made in Common Stock in which the shares
granted may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, except upon passage of time, or upon satisfaction of other
conditions, or both, in every case as provided by the Committee in its sole
discretion (including, without limitation, Awards that may vest immediately).
The Committee, in its sole discretion, shall determine the specific terms,
conditions and provisions relating to each grant of Restricted Stock (including,
without limitation



--------------------------------------------------------------------------------

the extent to which the recipient of the Restricted Stock Award may have
dividend and/or voting rights with respect to the shares subject to the Award
prior to the time such shares become vested) as set forth in duly adopted rules
or specific Award Agreements.

 

Section 4.7 Privileges of Stock Ownership

 

Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by him or
her. Except as otherwise expressly authorized by the Committee or this Plan, no
adjustment will be made for dividends or other shareholder rights for which a
record date is prior to such date of delivery.

 

Section 5.1 Definitions

 

(a) “Award” shall mean an award of any Option, Stock Unit, Restricted Stock
award, or DER, or any combination thereof, whether alternative, sequential, or
cumulative, authorized or granted under this Plan.

 

(i) “Committee” shall mean the Board or a committee appointed by the Board to
administer this Plan, which committee shall be comprised only of two or more
directors or such greater number of directors as may be required under
applicable law.

 

(m) [deleted]

 

(o) “Eligible Person” shall mean (subject to the proviso below) (1) a director,
officer or key employee of the Corporation or a Subsidiary, or (2) any
consultant or advisor who (directly or through an entity with which he or she is
associated) renders or has rendered bona fide services (other than services in
connection with the offering or sale of securities of the Corporation or any
Subsidiary in a capital raising transaction) to the Company, and who is selected
to participate in this Plan by the Committee, or (3) a non-employee agent of the
Corporation or any Subsidiary providing such bona fide services to the Company
(other than as an eligible advisor or consultant) if such agent’s participation
in this Plan would not adversely affect (x) the Corporation’s eligibility in the
future to use Form S-8 to register under the securities Act of 1933, as amended,
the offering of shares issuable under this Plan, or (y) the corporation’s
compliance with any other applicable securities or other laws.

 

(gg) “Restricted Stock” means an award of Common Stock, the vesting of which is
subject to vesting or other conditions pursuant to Section 3.3.